Exhibit 10.7

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

WEBBANK

and

LENDINGCLUB CORPORATION

SECOND AMENDED AND RESTATED

LOAN ACCOUNT PROGRAM AGREEMENT

Dated as of

February 28, 2014



--------------------------------------------------------------------------------

Privileged & Confidential

 

SCHEDULES AND EXHIBITS

 

SCHEDULE 1

   Definitions EXHIBIT A    The Program EXHIBIT B    Credit Policy EXHIBIT C   
Form of Application EXHIBIT D    Loan Account Documentation EXHIBIT E    Bank
Secrecy Act Policy EXHIBIT F    Sample Funding Statement EXHIBIT G   
Third-Party Service Contractors EXHIBIT H    Insurance Requirements EXHIBIT I   
Program Compliance Manual



--------------------------------------------------------------------------------

Privileged & Confidential

 

This SECOND AMENDED AND RESTATED LOAN ACCOUNT PROGRAM AGREEMENT (this
“Agreement”), dated as of February 28, 2014 (“Effective Date”), is made by and
between WEBBANK, a Utah-chartered industrial bank having its principal location
in Salt Lake City, Utah (“Bank”), and LENDINGCLUB CORPORATION, a Delaware
corporation, having its principal location in San Francisco, California
(“Company”).

WHEREAS, Company is in the business of providing certain services necessary for
the origination of consumer and business installment loans;

WHEREAS, Bank is in the business of originating various types of consumer and
business loans, including installment loans;

WHEREAS, the Parties have developed a program pursuant to which Company markets
and Bank has originated installment loans for qualifying consumers identified by
Company, pursuant a Loan Account Program Agreement dated as of November 8, 2010
(as amended, the “Existing Program Agreement”); and

WHEREAS, effective as of the Effective Date, the Parties desire to amend and
restate the terms of their Existing Program Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company mutually agree as follows:

 

1. Definitions; Effectiveness.

 

  (a) The terms used in this Agreement shall be defined as set forth in Schedule
1, and the rules of construction set forth in Schedule 1 shall apply to this
Agreement.

 

  (b) This Agreement shall be effective as of the Effective Date and, as of the
Effective Date, shall supersede and replace the Existing Program Agreement. This
Agreement shall apply to all Loan Accounts originated by Bank during the term of
this Agreement, beginning on the Effective Date. Loans originated on or after
the Effective Date shall not be subject to the Existing Program Agreement.

 

  (c) All Loan Accounts originated by Bank prior to the Effective Date shall be
governed by the terms of the Existing Program Agreement as in effect at the time
that such Loan Accounts were originated, and shall not be subject to the terms
of this Agreement.

 

  (d) This Agreement shall not operate so as to render invalid or improper any
action heretofore taken under the Existing Program Agreement.

 

2. Marketing of the Program and Loan Accounts. At its own cost, Company shall
promote and otherwise market the Program and the Loan Accounts. In performing
such promotion and other marketing services, Company may use any form of media,
provided that Company shall discontinue the use of any specific form of media or
media channel if directed to do so by Bank. Bank agrees that Company may refer
to Bank and the Program in promotional and marketing materials, including
marketing scripts, upon the condition that any references to Bank and/or the
Program in any such materials (and any changes in such materials) must receive
the prior written approval of Bank. Bank may require a change in such materials
upon written notice provided to



 

1



--------------------------------------------------------------------------------

Privileged & Confidential

 

  Company to the extent that such change is required by Applicable Laws, or to
the extent that Bank determines such change is necessitated by safety and
soundness concerns based upon standards established by a Regulatory Authority.
Company shall ensure that all promotional and marketing materials shall be
accurate and not misleading in all material respects. Company shall ensure that
all promotional and marketing materials and strategies comply with Applicable
Laws. The Parties will prepare a style guide to set forth rules regarding the
usage of Bank’s name and the Program description and other matters that, when
used by Company, shall be deemed to be approved by Bank; such style guide may be
changed from time to time by Bank upon written notice to Company. The Parties
also shall cooperate to develop and document a mutually agreed upon process for
review of promotional and marketing materials, provided, however, that the
failure of Bank to adhere to such process shall not be considered a breach of
this Agreement.

 

3. Extension of Credit. Company acknowledges that approval of an Application
creates a creditor-borrower relationship between Bank and Borrower which
involves, among other things, the disbursement of Loan Proceeds. Nothing in this
Agreement shall obligate Bank to extend credit to an Applicant or disburse Loan
Proceeds if Bank determines that doing so would be an unsafe or unsound banking
practice. Bank shall use reasonable commercial efforts to provide Company prior
notice of a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence and, in all instances where Bank
does not provide such prior notice, Bank shall provide Company prompt notice
after making a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence.

 

4. Finance Documents and Credit Policy. The following documents, terms and
procedures (“Finance Materials”) that have been approved by Bank and that will
be used by Bank initially with respect to the Loan Accounts are attached to this
Agreement: (i) the Program description as Exhibit A; (ii) Credit Policy as
Exhibit B; (iii) form of Application, including disclosures required by
Applicable Laws, as Exhibit C; and (iv) form of Loan Account Agreement, privacy
policy and privacy notices, and all other Applicant and Borrower communications
as Exhibit D. The Finance Materials shall not be changed without the prior
written consent of both Parties, which consent shall not be unreasonably
withheld or delayed; provided, however, that Bank may change the Finance
Materials upon written notice provided to Company but without Company’s prior
written consent, to the extent that such change is required by Applicable Laws
or necessitated by safety and soundness concerns. Changes to the Finance
Materials that are adopted pursuant to the prior sentence do not require
changing the Exhibits to this Agreement. Multiple versions of the Finance
Materials may be in effect at the same time, for example in order to apply to
different types of Loan Accounts (e.g., consumer-purpose and business-purpose).
The Parties acknowledge that each Loan Account Agreement and all other documents
referring to the creditor for the Program shall identify Bank as the creditor
for the Loan Accounts. Company shall ensure that the Finance Materials comply
with Applicable Laws.

 

5. Loan Account Processing and Origination.

 

  (a) Company shall solicit Applications from Applicants and shall process such
Applications on behalf of Bank (including retrieving credit reports) to
determine whether the Applicant meets the eligibility criteria set forth in a
Credit Policy and Bank’s “Know Your Customer” and anti-money laundering criteria
(collectively, the “Bank Secrecy Act Policy”), which is attached hereto as
Exhibit E, and which may be updated by Bank from time to time and such updates
shall be effective upon notice to Company as set forth herein. Company shall
respond to all inquiries from Applicants regarding the application process.

 

2



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (b) Company shall forward to Bank mutually agreed information including name,
address, social security number or taxpayer identification number, and date of
birth (if applicable) regarding Applicants who meet the eligibility criteria set
forth in a Credit Policy. Company shall have no discretion to override a Credit
Policy with respect to any Applications.

 

  (c) Subject to the terms of this Agreement, Bank shall establish Loan Accounts
with respect to Applicants who meet the eligibility criteria set forth in a
Credit Policy.

 

  (d) Pursuant to procedures mutually agreed to by the Parties, Company shall
deliver adverse action notices to Applicants who do not meet Credit Policy
criteria or are otherwise denied by Bank.

 

  (e) Company shall deliver Program privacy notices and Loan Account Agreements
to Borrowers.

 

  (f) Company shall hold and maintain, as custodian for Bank, all documents of
Bank pertaining to Loan Accounts. Company shall periodically provide to Bank
copies of records required to be maintained under the Bank Secrecy Act Policy
and such other documents regarding Loan Accounts as requested by Bank, at
intervals mutually agreed to by the Parties, but no less frequently than
monthly.

 

  (g) Company shall perform the obligations described in this Section 5 and
deliver any customer communications to Applicants and Borrowers as necessary to
carry on the Program, all at Company’s own cost and in accordance with
Applicable Laws.

 

  (h) Company shall service the Loan Accounts during the period that the Loan
Accounts are owned by Bank, in compliance with Applicable Laws and in accordance
with banking industry standards customary for loans and notes of the same
general type and character.

 

  (i) Pursuant to Section 16, as Bank reasonably requires and upon reasonable
advance written notice to Company, Bank will periodically audit Company for
compliance with the terms of this Section 5 and the Agreement as a whole,
including compliance with the standards set forth herein for Loan Account
origination.

 

6. Funding Loans.

 

  (a) Company shall provide a Funding Statement to Bank by e-mail or as
otherwise mutually agreed by the Parties by 1:00 PM Mountain Time on each
Funding Date. Each Funding Statement shall (i) identify those Applicants whose
Applications satisfy the requirements of a Credit Policy and with respect to
whom Company requests that Bank establish Loan Accounts, and (ii) provide the
Funding Amount to be disbursed by Bank on such Funding Date, including
instructions for the disbursement of Loan Proceeds to each Borrower. The Funding
Statement shall be in the form of Exhibit F.

 

  (b) Subject to timely receipt of the Funding Statement, including receipt from
Company of instructions for the disbursement of Loan Proceeds to each Borrower,
Bank shall initiate the disbursement of Loan Proceeds to Borrowers in accordance
with the procedures determined by the Parties, by no later than 3:00 PM Mountain
Time on each Funding Date.

 

3



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (c) Subject to timely receipt of the Funding Statement, Bank shall transfer by
wire transfer, or initiate a transfer by ACH, to an account designated by
Company by no later than 3:00 PM Mountain Time on each Funding Date the
aggregate amount of Loan Origination Fees set forth on the Funding Statement.

 

  (d) To the extent that the aggregate principal balance of Loan Accounts held
by Bank (or its Affiliates) would exceed the Program Threshold Amount following
the funding of any Loan Account, Bank may elect not to fund such Loan Account.
Company may request an increase in the Program Threshold Amount at any time by
providing written notice to Bank, specifying the increased Program Threshold
Amount requested and accompanied by information supporting Company’s conclusion
that the proposed increased Program Threshold Amount is reasonably necessary to
support the expected growth in Program volume. Bank shall approve or reject any
such request within ten (10) Business Days, and shall use reasonable best
efforts to provide its approval or rejection more quickly.

 

  (e) The obligations of Bank to disburse Loan Proceeds, as provided in
Section 6(b), and to transfer Loan Origination Fees, as provided in
Section 6(c), are subject to the satisfaction of the following conditions
precedent immediately prior to each disbursement of Loan Proceeds by Bank:

 

  (1) the representations and warranties of Company set forth in the Program
Documents shall be true and correct in all material respects at the time of or
prior to each disbursement of Loan Proceeds by Bank as though made as of the
time Bank disburses such Loan Proceeds; and

 

  (2) the obligations of Company set forth in the Program Documents to be
performed prior to each disbursement of Loan Proceeds by Bank shall have been
performed prior to each such disbursement.

 

7. Representations and Warranties.

 

  (a) Bank hereby represents and warrants, as of the Effective Date, or
covenants, as applicable, to Company that:

 

  (1) Bank is an FDIC-insured Utah-chartered industrial bank, duly organized,
validly existing under the laws of the State of Utah and has full corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement; the execution, delivery and performance of this Agreement have been
duly authorized, and are not in conflict with and do not violate the terms of
the charter or bylaws of Bank and will not result in a material breach of or
constitute a default under, or require any consent under, any indenture, loan or
agreement to which Bank is a party;

 

  (2) All approvals, authorizations, licenses, registrations, consents, and
other actions by, notices to, and filings with, any Person that may be required
in connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained;

 

  (3)

This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except (i) as such

 

4



--------------------------------------------------------------------------------

Privileged & Confidential

 

  enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821 (d) and (e), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

 

  (4) There are no proceedings or investigations pending or, to the best
knowledge of Bank, threatened against Bank (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by Bank pursuant to this Agreement, (iii) seeking any determination
or ruling that, in the reasonable judgment of Bank, would materially and
adversely affect the performance by Bank of its obligations under this
Agreement, (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement or (v) would
have a materially adverse financial effect on Bank or its operations if resolved
adversely to it; provided, however, that Bank makes no representation or
warranty regarding the examination of Bank by the FDIC or the Utah Department of
Financial Institutions, or any actions resulting from such examination;

 

  (5) Bank is not Insolvent;

 

  (6) The execution, delivery and performance of this Agreement by Bank comply
with Utah and federal banking laws specifically applicable to Bank’s operations;
provided that, except as expressly set forth herein, Bank makes no
representation or warranty regarding compliance with Utah or federal banking
laws relating to consumer or other borrower protection, consumer or business
lending, usury, loan collection, anti-money laundering, data security or
privacy;

 

  (7) To the extent that Bank receives non-public personally identifiable
information from the Company or the Borrower, Bank will comply with all
Applicable Laws related to the protection and retention of such information; and

 

  (8) The Proprietary Materials Bank licenses to Company pursuant to Section 12,
and their use as contemplated by this Agreement, do not violate or infringe
upon, or constitute an infringement or misappropriation of, any U.S. patent,
copyright or U.S. trademark, service mark, trade name or trade secret of any
person or entity and Bank has the right to grant the licenses set forth in
Section 12 below.

 

  (b) Company hereby represents and warrants, as of the Effective Date, or
covenants, as applicable, to Bank that:

 

  (1) Company is a corporation, duly organized and validly existing in good
standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;

 

5



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (2) All approvals, authorizations, consents, and other actions by, notices to,
and filings with any Person required to be obtained for the execution, delivery,
and performance of this Agreement by Company, have been obtained;

 

  (3) This Agreement constitutes a legal, valid, and binding obligation of
Company, enforceable against Company in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

 

  (4) There are no proceedings or investigations pending or, to the best
knowledge of Company, threatened against Company (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by Company pursuant to this Agreement, (iii) seeking
any determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this
Agreement, or (v) that would have a materially adverse financial effect on
Company or its operations if resolved adversely to it;

 

  (5) Company is not Insolvent;

 

  (6) The execution, delivery and performance of this Agreement by Company, the
Finance Materials and the promotional and marketing materials and strategies
shall all comply with Applicable Laws;

 

  (7) The Proprietary Materials Company licenses to Bank pursuant to Section 12,
and their use as contemplated by this Agreement, do not violate or infringe
upon, or constitute an infringement or misappropriation of, any U.S. patent,
copyright or U.S. trademark, service mark, trade name or trade secret of any
person or entity and Company has the right to grant the license set forth in
Section 12 below; and

 

  (8) Company shall comply with Title V of the Gramm-Leach-Bliley Act and the
implementing regulations of the FDIC, including but not limited to applicable
limits on the use, disclosure, storage, safeguarding and destruction of
Applicant information, and shall maintain data security and disaster recovery
protections that at the least are consistent with industry standards for the
consumer lending industry.

 

  (c) Company hereby represents and warrants to Bank as of each Funding Date
that:

 

  (1)

For each Loan Account and each disbursement of Loan Proceeds: (i) to the best of
Company’s knowledge, all information in the related Application is true and
correct; (ii) the Loan Account is fully enforceable and all required disclosures
to Borrowers have been delivered in compliance with Applicable Laws; (iii) the

 

6



--------------------------------------------------------------------------------

Privileged & Confidential

 

  Loan Account Agreement and all other Loan Account documents are genuine and
legally binding and enforceable, conform to the requirements of the Program and
were prepared in conformity with the Program Compliance Manual; (iv) all
necessary approvals required to be obtained by Company have been obtained; and
(v) nothing exists as to the Company or its business that would prohibit the
purchase of the Loan Accounts by Company from Bank;

 

  (2) Each Borrower listed on a Funding Statement is eligible for a Loan Account
under a Credit Policy, as in effect from time to time; and each Borrower has
submitted an electronically executed Application; and

 

  (3) The information on each Funding Statement is true and correct in all
respects.

 

  (d) The representations and warranties of Bank and Company contained in this
Section 7, except those representations and warranties contained in subsections
7(a)(4) and 7(b)(4), are made continuously throughout the term of this
Agreement. In the event that any investigation or proceeding of the nature
described in subsections 7(a)(4) and 7(b)(4) is instituted or threatened against
either Party, such Party shall promptly notify the other Party of the pending or
threatened investigation or proceeding (unless prohibited from doing so by
Applicable Laws or the direction of a Regulatory Authority).

 

8. Other Relationships with Borrowers.

 

  (a) Separate from the obligation to market Loan Accounts offered by Bank, and
subject to the Program privacy policy and Applicable Laws, Company shall have
the right, at its own expense, to solicit Applicants and/or Borrowers with
offerings of any goods and services from Company and parties other than Bank,
provided, however, that in the event that Company uses Bank’s name and/or
Proprietary Materials in connection with such offerings, Company shall obtain
Bank’s prior approval for such use.

 

  (b) Except as necessary to carry out its rights and responsibilities under
this Agreement and the Loan Sale Agreement, Bank shall not use Applicant and/or
Borrower information and shall not provide or disclose any Applicant and/or
Borrower information to any Person, except to the extent required to do so under
Applicable Laws or legal process.

 

  (c) Notwithstanding subsection 8(b), (i) Bank may make solicitations for goods
and services to the public, which may include one or more Applicants or
Borrowers; provided that Bank does not (A) target such solicitations to specific
Applicants and/or Borrowers, (B) use or permit a third party to use any list of
Applicants and/or Borrowers in connection with such solicitations or (C) refer
to or otherwise use the name of Company; and (ii) Bank shall not be obligated to
redact the names of Applicants and/or Borrowers from marketing lists acquired
from third parties (e.g., subscription lists) that Bank uses for solicitations.

 

  (d) The terms of this Section 8 shall survive the expiration or earlier
termination of this Agreement.

 

7



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

9. Indemnification.

 

  (a) Company agrees to defend, indemnify, and hold harmless Bank and its
Affiliates, and the officers, directors, employees, representatives,
shareholders, agents and attorneys of such entities (the “Indemnified Parties”)
from and against any and all claims, actions, liability, judgments, damages,
costs and expenses, including reasonable attorneys’ fees (“Losses”) to the
extent arising from Bank’s participation in the Program and the Prior Programs
as contemplated by the Program Documents and the Prior Program Documents
(including Losses arising from a violation of Applicable Laws or a breach by
Company or its agents or representatives of any of Company’s representations,
warranties, obligations or undertakings under the Program Documents and the
Prior Program Documents). Notwithstanding the foregoing, Company shall not be
obligated to indemnify any Indemnified Parties to the extent that the Losses
arise from the gross negligence or willful misconduct of Bank, or its officers,
directors, employees or agents (other than Company and its agents).

 

  (b) To the extent permitted by Applicable Laws, any Indemnified Party seeking
indemnification hereunder shall promptly notify Company, in writing, of any
notice of the assertion by any third party of any claim or of the commencement
by any third party of any legal or regulatory proceeding, arbitration or action,
or if the Indemnified Party determines the existence of any such claim or the
commencement by any third party of any such legal or regulatory proceeding,
arbitration or action, whether or not the same shall have been asserted or
initiated, in any case with respect to which Company is or may be obligated to
provide indemnification (an “Indemnifiable Claim”), specifying in reasonable
detail the nature of the claim and, if known, the amount or an estimate of the
amount of the Loss; provided, that failure to promptly give such notice shall
only limit the liability of Company to the extent of the actual prejudice, if
any, suffered by Company as a result of such failure. The Indemnified Party
shall provide to Company as promptly as practicable thereafter information and
documentation reasonably requested by Company to defend against the
Indemnifiable Claim.

 

  (c) Company shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party in
writing of Company’s election to assume the defense of the Indemnifiable Claim
and, through counsel of the Company’s own choosing, and at its own expense, to
commence the settlement or defense thereof, and the Indemnified Party shall
cooperate with Company in connection therewith if such cooperation is so
requested and the request is reasonable; provided that Company shall hold the
Indemnified Party harmless from all its reasonable out-of-pocket expenses,
including reasonable attorneys’ fees, incurred in connection with the
Indemnified Party’s cooperation; provided, further, that if the Indemnifiable
Claim relates to a matter before a Regulatory Authority, the Indemnified Party
may elect, upon written notice to Company (the “Assumption Notice”), to assume
the defense of the Indemnifiable Claim at the cost of and with the cooperation
of Company. If the Company assumes responsibility for the settlement or defense
of any such claim, (i) Company shall permit the Indemnified Party to participate
at the Indemnified Party’s expense (for which no claim of Losses shall be made)
in such settlement or defense through counsel chosen by the Indemnified Party;
provided that, in the event that both Company and the Indemnified Party are
defendants in the proceeding and the Indemnified Party has reasonably determined
and notified Company that representation of both parties by the same counsel
would be inappropriate due to the actual or potential differing interests
between them, then the reasonable fees and expenses of one such counsel for all
Indemnified Parties in the aggregate shall be borne by Company; and (ii) Company
shall not settle any Indemnifiable Claim without the Indemnified Party’s
consent.

 

8



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (d) If the Company does not notify the Indemnified Party in writing within ten
(10) days after receipt of the Claim Notice that it elects to undertake the
defense of the Indemnifiable Claim described therein, or if Company fails to
contest vigorously any such Indemnifiable Claim, or if the Indemnified Party
elects to control the defense of an Indemnifiable Claim before a Regulatory
Authority as permitted by Section 9(c), then, in each case, the Indemnified
Party shall have the right, upon reasonable written notice to the Company, to
contest, settle or compromise the Indemnifiable Claim in the exercise of its
reasonable discretion; provided that the Indemnified Party shall notify Company
in writing prior thereto of any compromise or settlement of any such
Indemnifiable Claim. No action taken by the Indemnified Party pursuant to this
paragraph (d) shall deprive the Indemnified Party of its rights to
indemnification pursuant to this Section 9.

 

  (e) All amounts due under this Section 9 shall be payable not later than ten
(10) days after receipt of the written demand therefor.

 

  (f) The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

 

10. Term and Termination.

 

  (a) This Agreement shall have an initial term beginning on the Effective Date
and ending on November 8, 2018 (the “Initial Term”) and shall renew
automatically for two (2) successive terms of one (1) year each (each a “Renewal
Term,” collectively, the Initial Term and Renewal Term(s) shall be referred to
as the “Term”), unless either Party provides notice of non-renewal to the other
Party at least one hundred eighty (180) days prior to the end of the Initial
Term or any Renewal Term or this Agreement is earlier terminated in accordance
with the provisions hereof.

 

  (b) This Agreement shall terminate immediately upon the expiration or earlier
termination of the Loan Sale Agreement.

 

  (c) Bank shall have the right to terminate this Agreement immediately upon
written notice to Company if:

 

  (1) based upon the opinion of counsel, Bank’s continued participation in the
Program would be in violation of Applicable Law or has been prohibited pursuant
to an order or other action, including any letter or directive of any kind, by a
Regulatory Authority;

 

  (2) a Regulatory Authority with jurisdiction over Bank has provided, formally
or informally, concerns about the Program and Bank determines, in its sole
discretion, and based upon the opinion of counsel, that its rights and remedies
under this Agreement are not sufficient to protect Bank fully against the
potential consequences of such concerns;

 

  (3) a fine or penalty has been assessed against Bank by a Regulatory Authority
in connection with the Program, including as a result of a consent order or
stipulated judgment;

 

9



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (4) Company defaults on its obligation to make a payment to Bank as provided
in Section 2 of the Loan Sale Agreement and fails to cure such default within
one (1) Business Day of receiving notice of such default from Bank; (ii) if
Company defaults on its obligation to make a payment to Bank as provided in
Schedule 2 of the Loan Sale Agreement more than once in any three (3) month
period; or (iii) if Company fails to maintain the Required Balance in the
Collateral Account as required by Schedule 31 of the Loan Sale Agreement; or

 

  (5) there is a Change of Control of Company and the Bank exercises its
termination right pursuant to this clause (5) not later than forty-five
(45) days following receipt of the Company’s notice of such Change of Control of
Company.

 

  (d) A Party shall have a right to terminate this Agreement immediately upon
written notice to the other Party in any of the following circumstances:

 

  (1) any representation or warranty made by the other Party in this Agreement
shall be incorrect in any material respect and shall not have been corrected
within thirty (30) Business Days after written notice thereof has been given to
such other Party;

 

  (2) the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty
(30) Business Days after written notice thereof has been given to such other
Party;

 

  (3) the other Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of a trustee, receiver, liquidator, conservator,
custodian, or other similar official or to any involuntary case or other similar
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

  (4) an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against the other Party seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property; or an order for relief shall be entered
against either Party under the federal bankruptcy laws as now or hereafter in
effect; or

 

  (5) there is a materially adverse change in the financial condition of the
other Party.

 

10



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (e) Upon termination of the Agreement by Company pursuant to Section 10(d), at
the written request of Company, Bank shall continue to operate the Program for
up to one hundred and eighty (180) days following receipt of Company’s written
notice of termination, so long as both Parties continue to perform their
respective obligations under the Program during the period contemplated in this
Section 10(e). At the conclusion of such period, Company shall purchase all Loan
Accounts established by Bank through such date that have not already been
purchased by Company.

 

  (f) Except as provided in Section 10(e), Bank shall not be obligated to
approve Applications or establish new Loan Accounts after termination of this
Agreement.

 

  (g) The termination of this Agreement either in part or in whole shall not
discharge any Party from any obligation incurred prior to such termination.

 

  (h) Except as provided in Section 10(e), upon termination of this Agreement,
Company shall purchase all Loan Accounts established by Bank prior to and on the
date of termination that have not already been purchased by Company.

 

  (i) Bank’s obligation to operate the Program and establish Loan Accounts
subsequent to a notice of termination or termination of this Agreement shall in
all cases be subject to Applicable Law and/or regulatory requirements.

 

  (j) Company’s failure to obtain the approval of Bank as required by Sections
2, 4 or 30, and Company’s failure to provide any notice required by Section 32,
shall each constitute a material breach of this Agreement. In addition to any
other remedies permitted by Applicable Law or this Agreement and without
limiting Bank’s rights under Section 9, Bank may also invoice Company for, and
Company agrees to pay, liquidated damages in the amount of (i) *** for the first
such failure of Company to obtain approval or provide notice, or (ii) *** for
each subsequent failure of Company to obtain approval or provide notice. The
Parties agree that it would be difficult to determine the precise damages to
Bank in the event of such a breach by Company, and the Parties have therefore
agreed on the foregoing liquidated damages as a reasonable approximation of the
damages to Bank in the event of such a breach.

 

  (k) Bank may terminate this Agreement immediately upon written notice to
Company if Bank incurs any Loss that would have been subject to indemnification
under Section 9(a) but for the application of Applicable Laws that limit or
restrict Bank’s ability to seek such indemnification.

 

  (l) In addition to any other rights or remedies available to the Bank under
this Agreement or by law, Bank shall have the right to suspend performance of
its obligations under this Agreement, including, but not limited to, Bank’s
payments of the Funding Amounts (as required under Section 6 of this Agreement)
during the period commencing with the occurrence of any monetary default by
Company, including but not limited to the failure to purchase any Loan Accounts
under the Loan Sale Agreement, and ending when such condition has been cured.
Notwithstanding such suspension right, Bank may terminate this Agreement as
provided in Section 10(c).

 

  (m) The terms of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

 

11



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

11. Confidentiality.

 

  (a) Each Party agrees that Confidential Information of the other Party shall
be used by such Party solely in the performance of its obligations and exercise
of its rights pursuant to the Program Documents. Except as required by
Applicable Laws or legal process, neither Party (the “Restricted Party”) shall
disclose Confidential Information of the other Party to third parties; provided,
however, that the Restricted Party may disclose Confidential Information of the
other Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents, representatives or subcontractors,
(ii) to the Restricted Party’s auditors, accountants and other professional
advisors, or to a Regulatory Authority or (iii) to any other third party as
mutually agreed by the Parties.

 

  (b) A Party’s Confidential Information shall not include information that:

 

  (1) is generally available to the public;

 

  (2) has become publicly known, without fault on the part of the Party who now
seeks to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;

 

  (3) was otherwise known by, or available to, the Disclosing Party prior to
entering into this Agreement; or

 

  (4) becomes available to the Disclosing Party on a non-confidential basis from
a Person, other than a Party to this Agreement, who is not known by the
Disclosing Party after reasonable inquiry to be bound by a confidentiality
agreement with the non-Disclosing Party or otherwise prohibited from
transmitting the information to the Disclosing Party.

 

  (c) Upon written request or upon the termination of this Agreement, each Party
shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder.

 

  (d)

In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver

 

12



--------------------------------------------------------------------------------

Privileged & Confidential

 

  hereunder, the Restricted Party may furnish that portion (and only that
portion) of the Confidential Information of the other Party which the Restricted
Party is legally compelled to disclose and will exercise such efforts to obtain
reasonable assurance that confidential treatment will be accorded any
Confidential Information of the other Party so furnished as the Restricted Party
would exercise in assuring the confidentiality of any of its own Confidential
Information.

 

  (e) The terms of this Section 11 shall survive the expiration or earlier
termination of this Agreement.

 

12. Proprietary Material. Each Party (“Licensing Party”) hereby provides the
other Party (“Licensee”) with a non-exclusive right and license to use and
reproduce the Licensing Party’s name, logo, registered trademarks and service
marks (“Proprietary Material”) on the Applications, Loan Account Agreements,
marketing materials, and otherwise in connection with the fulfillment of
Licensee’s obligations under this Agreement; provided, however, that (i) the
Licensee shall at all times comply with written instructions provided by the
Licensing Party regarding the use of the Licensing Party’s Proprietary Material,
and (ii) Licensee acknowledges that, except as specifically provided in this
Agreement, it will acquire no interest in the Licensing Party’s Proprietary
Material. Upon termination of this Agreement, Licensee will cease using
Licensing Party’s Proprietary Material.

 

13. Relationship of Parties. The Parties agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between Bank and Company.

 

14. Expenses.

 

  (a) Except as set forth herein, each Party shall bear the costs and expenses
of performing its obligations under this Agreement.

 

  (b) Company shall pay all wire transfer and ACH costs for transfers by Bank
under the Program. Company shall reimburse Bank for all reasonable third party
fees incurred by Bank in connection with the performance of this Agreement.

 

  (c) Company shall pay all costs of obtaining credit reports and delivering
adverse action notices.

 

  (d) Each Party shall be responsible for payment of any federal, state, or
local taxes or assessments associated with the performance of its obligations
under this Agreement and for compliance with all filing, registration and other
requirements with regard thereto.

 

  (e)

Company shall be responsible for (i) all of Bank’s reasonable out-of-pocket
legal fees directly related to the Program, including Bank’s attorneys’ fees and
expenses in connection with the preparation, negotiation, execution, and
delivery of the Program Documents; any amendment, modification, administration,
collection and enforcement of the Program Documents; any modification of the
Finance Materials or other documents or disclosures related to the Program; or
any dispute or litigation arising out of or related to the Program; and (ii) all
of Bank’s reasonable out-of-pocket costs and expenses for any other third-party
professional services related to the Program, including the services

 

13



--------------------------------------------------------------------------------

Privileged & Confidential

 

  of any third-party compliance specialists in connection with Bank’s
preparation of policies and procedures and Bank’s review of the Program. To the
extent that such fees are expected to exceed *** in a calendar quarter, Bank
will provide email notification to the extent reasonably practicable. Company
shall also pay for an annual compliance audit of the Program, and such other
audits as may be requested by Bank from time to time in its reasonable
discretion, in each case to be conducted by a third-party audit firm that is
selected by and reports to Bank. Bank shall invoice Company for such fees.
Company shall pay such invoice within thirty (30) days of receipt of such
invoice.

 

  (f) Company shall reimburse Bank for all reasonable costs associated with
Bank’s assignment to Company of Loan Accounts pursuant to Section 10.

 

  (g) All fees payable pursuant to this Section 14 may be paid by wire, ACH, or
check, as determined by the Company, but shall be paid pursuant to the terms of
the Bank’s invoice. Bank may assess a service charge of 1.5% per month on any
amounts due under this Agreement that are thirty (30) days past due.

 

  (h) Upon approval by Bank of a credit policy for Lending Club Access Loan
Accounts, Company shall pay to Bank a fee of ***.

 

15. Examination. Each Party agrees to submit to any examination that may be
required by a Regulatory Authority having jurisdiction over the other Party,
during regular business hours and upon reasonable prior notice, and to otherwise
provide reasonable cooperation to the other Party in responding to such
Regulatory Authority’s inquiries and requests relating to the Program.

 

16. Inspection; Reports. Each Party, upon reasonable prior notice from the other
Party, agrees to submit to an inspection of its books, records, accounts, and
facilities relevant to the Program, from time to time, during regular business
hours subject, in the case of Bank, to the duty of confidentiality it owes to
its customers and banking secrecy and confidentiality requirements otherwise
applicable under Applicable Laws. All expenses of inspection shall be borne by
the Party conducting the inspection. Notwithstanding the obligation of each
Party to bear its own expenses of inspection, Company shall reimburse Bank for
reasonable out of pocket expenses incurred by Bank in the performance of
periodic on site reviews of Company’s financial condition, operations and
internal controls. Company shall store all documentation and electronic data
related to its performance under this Agreement and shall make such
documentation and data available during any inspection by Bank or its designee.
With such frequency and in such manner as mutually agreed by the Parties,
Company shall report to Bank regarding the performance of its obligations.

 

17. Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER. The terms of this
Section 17 shall survive the expiration or earlier termination of this
Agreement.

 

18. Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

 

14



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

19. Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party. No assignment under this section shall relieve a
Party of its obligations under this Agreement. Company may use subcontractors in
the performance of its obligations under this Agreement, subject to Bank’s prior
written approval of each such subcontractor; Bank may request the right to
review and approve the contract between Company and any subcontractor. A list of
approved subcontractors is attached in the form of Exhibit G hereto. Company
agrees to be fully responsible for the acts and omissions of all subcontractors,
including the subcontractors’ compliance with the terms of this Agreement and
all Applicable Laws. Upon request by Bank, Company shall (a) cause a
subcontractor to submit to an audit or examination by Bank or a Regulatory
Authority having jurisdiction over Bank, and (b) terminate or suspend a
subcontractor.

 

20. Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.

 

21. Notices. All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) on the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) business days after the date of mailing to the other Party, if
mailed first-class postage prepaid, at the following address, or such other
address as either Party shall specify in a notice to the other:

 

To Bank:

  

WebBank

Attn: Senior Vice President – Strategic Partners

215 S. State Street, Suite 800

Salt Lake City, UT 84111

Tel. (801) 456-8398

Fax: (801) 456-8398

Email: strategicpartnerships@webbank.com

With a copy to:

  

WebBank

Attn: Compliance Officer

215 S. State Street, Suite 800

Salt Lake City, UT 84111

Tel. (801) 456-8397

Fax: (801) 456-8397

Email: complianceofficer@webbank.com

 

15



--------------------------------------------------------------------------------

Privileged & Confidential

 

To Company:

  

LendingClub Corporation

71 Stevenson, Suite 300

San Francisco, CA 94105

Attn: Renaud Laplanche, Chief Executive Officer

E-mail Address: rlaplanche@lendingclub.com

Telephone: (415) 632-5667

Facsimile: (415) 632-5608

With a copy to:

  

LendingClub Corporation

71 Stevenson, Suite 300

San Francisco, CA 94105

Attn: General Counsel

E-mail Address: jaltieri@lendingclub.com

Telephone: (415) 632-5666

Facsimile: (415) 632-5608

 

 

22. Amendment and Waiver. This Agreement may be amended only by a written
instrument signed by each of the Parties. The failure of a Party to require the
performance of any term of this Agreement or the waiver by a Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach. All waivers must
be in writing and signed by the Party against whom the waiver is to be enforced.

 

23. Entire Agreement. The Program Documents, including exhibits, constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.

 

24. Counterparts. This Agreement may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

25. Interpretation. The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
thereto, and the same shall be construed neither for nor against either Party,
but shall be given a reasonable interpretation in accordance with the plain
meaning of its terms and the intent of the Parties.

 

26.

Agreement Subject to Applicable Laws. If (a) either Party has been advised by
legal counsel of a change in Applicable Laws or any judicial decision of a court
having jurisdiction over such Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party receives a request of
any Regulatory Authority having jurisdiction over such Party, including any
letter or directive of any kind from any such Regulatory Authority, that
prohibits or restricts such Party from carrying out its obligations under this
Agreement, or (c) either Party has been advised by legal counsel that there is a
material risk that such Party’s or the other Party’s continued performance under
this Agreement would violate Applicable Laws, then the Parties shall meet and
consider in good faith

 

16



--------------------------------------------------------------------------------

Privileged & Confidential

 

  any modifications, changes or additions to the Program or the Program
Documents that may be necessary to eliminate such result. Notwithstanding any
other provision of the Program Documents, including Section 10 hereof, if the
Parties are unable to reach agreement regarding such modifications, changes or
additions to the Program or the Program Documents within ten (10) Business Days
after the Parties initially meet, either Party may terminate this Agreement upon
five (5) Business Days’ prior written notice to the other Party. A Party may
suspend performance of its obligations under this Agreement, or require the
other Party to suspend its performance of its obligations under this Agreement,
upon providing the other Party advance written notice, if any event described in
subsections 26(a), (b) or (c) above occurs.

 

27. Force Majeure. If any Party is unable to carry out the whole or any part of
its obligations under this Agreement by reason of a Force Majeure Event, then
the performance of the obligations under this Agreement of such Party as they
are affected by such cause shall be excused during the continuance of the
inability so caused, except that should such inability not be remedied within
thirty (30) days after the date of such cause, the Party not so affected may at
any time after the expiration of such thirty (30) day period, during the
continuance of such inability, terminate this Agreement on giving written notice
to the other Party and without payment of a termination fee or other penalty. To
the extent that the Party not affected by a Force Majeure Event is unable to
carry out the whole or any part of its obligations under this Agreement because
a prerequisite obligation of the Party so affected has not been performed, the
Party not affected by a Force Majeure Event also is excused from such
performance during such period. A “Force Majeure Event” as used in this
Agreement shall mean an unanticipated event that is not reasonably within the
control of the affected Party or its subcontractors (including, but not limited
to, acts of God, acts of governmental authorities, strikes, war, riot and any
other causes of such nature), and which by exercise of reasonable due diligence,
such affected Party or its subcontractors could not reasonably have been
expected to avoid, overcome or obtain, or cause to be obtained, a commercially
reasonable substitute therefore. No Party shall be relieved of its obligations
hereunder if its failure of performance is due to removable or remediable causes
which such Party fails to remove or remedy using commercially reasonable efforts
within a reasonable time period. Either Party rendered unable to fulfill any of
its obligations under this Agreement by reason of a Force Majeure Event shall
give prompt notice of such fact to the other Party, followed by written
confirmation of notice, and shall exercise due diligence to remove such
inability with all reasonable dispatch.

 

28. Jurisdiction; Venue. The Parties consent to the personal jurisdiction and
venue of the federal and state courts in Salt Lake City, Utah for any court
action or proceeding. The terms of this Section 28 shall survive the expiration
or earlier termination of this Agreement.

 

29. Insurance. Company agrees to maintain insurance coverage on the terms and
conditions specified in Exhibit H at all times during the term of this Agreement
and to notify Bank promptly of any cancellation or lapse of any such insurance
coverage.

 

17



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

30. Compliance with Applicable Laws; Program Compliance Manual. Company shall
comply with Applicable Laws, the Bank Secrecy Act Policy and the Program
Compliance Manual in its performance of this Agreement, including Loan Account
solicitation, Application processing and preparation of Loan Account Agreements
and other Loan Account documents. The Program Compliance Manual shall not be
changed without the prior written consent of both Parties, which consent shall
not be unreasonably withheld or delayed; provided, however, that Bank may change
the Program Compliance Manual upon written notice provided to Company but
without Company’s prior written consent, to the extent that such change is
required by Applicable Laws, or to the extent that Bank determines such change
is necessitated by safety and soundness concerns. A copy of the Program
Compliance Manual is attached hereto as Exhibit I. Without limiting the
foregoing, Company shall:

 

  (a) apply to all Applicants customer identification procedures that comply
with Section 326 of the USA PATRIOT Act of 2001 (“Patriot Act”) and the
implementing regulations applicable to Bank (31 C.F.R. § 103.121);

 

  (b) retain for five (5) years after a Loan Account is purchased from Bank, and
deliver to Bank upon request: (i) the Applicant’s name, address, social security
number or taxpayer identification number, and date of birth (if applicable)
obtained pursuant to such customer identification procedures; (ii) a description
of the methods and the results of any measures undertaken to verify the identity
of the Applicant; and (iii) a description of the resolution of any substantive
discrepancy discovered when verifying the identifying information obtained;

 

  (c) screen all Applicants against the Office of Foreign Assets Control list of
Specially Designated Nationals and Blocked Persons, and reject any Applicant
whose name and other identifiable data matches a name and such other data on
such list and notify Bank thereof;

 

  (d) monitor, identify and report to Bank any suspicious activity that meets
the thresholds for submitting a Suspicious Activity Report under the Bank
Secrecy Act and the implementing regulations applicable to Bank (31 C.F.R. §
103.18);

 

  (e) maintain an anti-money laundering program as to Borrowers to assist Bank
in its compliance with Section 352 of the Patriot Act and the implementing
regulations applicable to Bank (31 C.F.R. § 103.120);

 

  (f) in addition to the information retained pursuant to subsection (b) above,
retain the account number identifying a Borrower’s Loan Account for at least one
(1) year after purchasing the Borrower’s Loan Account from Bank;

 

  (g) upon receipt of a government information request forwarded by Bank to
Company, (i) compare the names, addresses, and social security numbers or
taxpayer identification numbers on such government list provided by Bank with
the names, addresses, and social security numbers or taxpayer identification
numbers of Borrowers for all Loan Accounts purchased from Bank within the prior
twelve (12) months, and (ii) within five (5) Business Days of receipt of such an
information request, deliver to Bank a certification of completion of such a
records search, which shall indicate whether Company located a name, address,
social security number, or taxpayer identification number match and, if so,
provide for any such match: the name of the Borrower, the account number
identifying the Borrower’s Loan Account, and the Borrower’s social security
number, taxpayer identification number, date of birth, address, or other similar
identifying information provided by the Borrower, to assist Bank in its
compliance with Section 314(a) of the Patriot Act and the implementing
regulations applicable to Bank (31 C.F.R. § 103.100);

 

18



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (h) provide to Bank electronic copies of the information retained pursuant to
subsections (b) and (g) above as mutually agreed to by the Parties, no later
than within five (5) days following receipt of the request, or within a shorter
period of time if required by a Regulatory Authority or Applicable Law;

 

  (i) (i) maintain policies and procedures (“Red Flags Policy”) to (1) detect
relevant red flags that may arise in the performance of Company’s obligations,
(2) take appropriate steps to address such red flags and to prevent and mitigate
the effect of identity theft, (3) report to Bank on such policies and procedures
on a regular basis, and (4) otherwise assist Bank in complying with the
provisions of § 605A of the Fair Credit Reporting Act, 15 U.S.C. § 1681c-1, and
applicable implementing regulations; (ii) identify a program administrator
responsible for the Red Flags Policy; (iii) conduct annual training regarding
the Red Flags Policy; and (iv) provide a written report regarding the Red Flags
Policy no less frequently than annually, by the date designated by the Bank,
which report shall (1) address material matters related to the program,
(2) evaluate issues such as the effectiveness of the Red Flags Policy in
addressing the risk of identity theft in connection with the opening of covered
accounts and with respect to existing covered accounts, (3) identify service
provider arrangements, (4) identify significant incidents involving identity
theft and management’s response, and (5) provide recommendations for material
changes to the Red Flags Policy;

 

  (j) maintain a compliance management system (“CMS”) to provide an internal
control process for the business functions and processes directed towards
Applicants and Borrowers, including the activities of significant
subcontractors, the elements of which CMS shall include (i) an overall policy
statement governing the CMS, (ii) specific procedures for approvals of additions
or changes to the CMS, including a description of items subject to the CMS, a
process for internal review and approval by Company and its legal counsel, and a
process for internal review and approval by Bank and its legal counsel, and
(iii) documentation of Company’s testing process, including testing/review of
Company’s website and user acceptance testing (UAT); the scope of the CMS shall
include, at a minimum, the Finance Materials, all policy changes, new products,
advertisements, press releases, and the website(s) used in connection with the
Program;

 

  (k) maintain a compliance training program for its officers, directors,
employees, and agents that is acceptable to Bank; as part of the program,
Company shall, subject in each case to the approval of Bank, (i) identify
applicable Company officers, directors, employees, and agents and assign
appropriate training courses to each and (ii) determine a schedule of each
training course and when each applicable officer, director, employee, and agent
shall take each such course; Company shall provide reports to Bank regarding the
compliance training program on a quarterly basis or, if requested by Bank, more
frequently;

 

  (l)

designate a dedicated compliance officer for purposes of the Program, acceptable
to Bank, who shall oversee reviews of Company’s compliance with laws and
regulations that may be applicable, including, to the extent applicable, the
Fair Credit Reporting Act, the Equal Credit Opportunity Act, the Fair Debt
Collection Practices Act, the Truth-in-Lending Act and Regulation Z, the Federal
Trade Commission (FTC) Act, the Consumer Financial Protection Act, and laws

 

19



--------------------------------------------------------------------------------

Privileged & Confidential

 

  prohibiting unfair, deceptive, or abusive acts or practices; and, in the event
of the termination of the employment of the compliance officer, promptly employ
a replacement compliance officer acceptable to Bank;

 

  (m) cooperate with and bear the expenses of a compliance audit of the Program
on an annual basis, and such other audits as may be requested by Bank from time
to time in its reasonable discretion, in each case to be conducted by a
third-party audit firm that is selected by and reports to Bank; the scope of
each audit shall be determined by Bank (considering in good faith input received
by Company), and may include the activities of significant subcontractors; Bank
shall receive all draft and final reports of the audit firm and shall be
included in any meetings or correspondence related to the audit; the auditor
shall deliver the final audit report to Bank, and Bank shall provide a copy of
the report to Company;

 

  (n) provide to Bank, on an annual basis in writing, a report by the compliance
officer of the results of all audits and reviews of the Program, and significant
issues to be addressed (if any), as well as Company’s resolutions of such issues
(if applicable); and

Company will provide to Bank a certification letter, each quarter, that it is
complying with its obligations under this section. Bank will comply with any
reporting requirements of the Utah Department of Financial Institutions or the
FDIC applicable to Bank’s performance of this Agreement. The terms of
subsections (b), (f) and (g) of this section 30 shall survive the expiration or
earlier termination of this Agreement until termination by their respective
terms (if any).

 

31. Prohibition on Tie-In Fees. Company shall not directly or indirectly impose
or collect any fees, charges or remuneration relating to the processing or
approval of an Application, the establishment of a Loan Account, or the
disbursement of Loan Proceeds, unless such fee, charge or remuneration is set
forth in the Finance Materials or approved by Bank.

 

32. Notice of Complaints and Regulatory Inquiries. Company shall notify Bank if
it becomes aware of any investigations or proceedings by any state attorney
general, Regulatory Authority, or the Better Business Bureau or similar
organization, or of any customer complaint that is directed or referred to any
state attorney general, Regulatory Authority, or the Better Business Bureau or
similar organization, relating to any aspect of the Program within five (5) days
of becoming aware of such investigation or proceeding or complaint, and Company
shall provide Bank with all documentation relating thereto, subject to any legal
prohibitions on disclosure of such investigation or proceeding. In addition,
Company shall provide Bank with periodic reporting, in a form and on a schedule
mutually agreed upon by the Parties, summarizing customer complaints received by
Company and the resolution thereof by Company. Company shall cooperate in good
faith and provide such assistance, at Bank’s request, to permit Bank to promptly
resolve or address any investigation, proceeding, or complaint.

 

33. Headings. Captions and headings in this Agreement are for convenience only,
and are not to be deemed part of this Agreement.

 

34. Privacy Law Compliance. Subject to Applicable Laws, Bank and Company shall
comply with the privacy policy agreed upon by both Parties with respect to
Applicants and Borrowers.

 

20



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

35. Manner of Payments. Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by wire transfer to the
bank accounts designated by the respective Parties. Notwithstanding anything to
the contrary contained herein, neither Party shall fail to make any payment
required of it under this Agreement as a result of a breach or alleged breach by
the other Party of any of its obligations under this Agreement or any other
agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.

 

36. Referrals. Neither Party has agreed to pay any fee or commission to any
agent, broker, finder, or other person for or on account of such person’s
services rendered in connection with this Agreement that would give rise to any
valid claim against the other Party for any commission, finder’s fee or like
payment.

 

37. Financial Statements. (a) Within ninety (90) days following the end of
Company’s fiscal year, Company shall deliver to Bank a copy of Company’s audited
financial statements prepared by an independent certified public accountant, and
(b) within forty-five (45) days following the end of each of Company’s fiscal
quarters (other than year-end), Company shall deliver to Bank a copy of
Company’s unaudited financial statements, in each case as of the year or quarter
then ended and prepared in accordance with generally accepted accounting
principles; provided that, as long as Company is required to file periodic
reports under the Securities Exchange Act of 1934, such filings shall satisfy
the financial statement delivery requirements set forth above. Company shall
also deliver such additional unaudited financial statements and other
information as Bank may request from time to time, within a reasonable period of
time following such request.

 

38. Information Security.

 

  (a) In connection with the Program, Company shall be responsible for
maintaining an information security program that is designed, after consulting
with Bank, to: (i) ensure the security and confidentiality of Applicant or
Borrower information held on behalf of Bank; (ii) protect against any
anticipated and emergent threats or hazards to security or integrity of such
information held on behalf of Bank; (iii) protect against unauthorized access to
or use of such information held on behalf of Bank that could result in
substantial harm or inconvenience to any Applicant or Borrower; and (iv) ensure
the proper disposal of customer information.

 

  (b) At least once annually, Company shall conduct an information technology
audit consistent with banking industry practices, which shall include review of
Company’s information security program. Such audit shall be conducted by a
third-party audit firm that is acceptable to Bank; the scope of each audit shall
be subject to the advance approval of Bank. Company shall promptly provide a
copy of the audit report. Company shall promptly take action to correct any
errors or deficiencies identified in any report or audit described in this
Section 38, unless Bank agrees that correction is not required, and shall
develop, with the approval of Bank, a schedule for the correction of such errors
and deficiencies.

 

  (c)

Company shall immediately (and in any event within twenty-four (24) hours after
actual knowledge of such event) notify Bank of any actual, suspected or
threatened (to the extent such threat is considered credible by Company) breach
in information security involving personally identifiable information of
Applicants or Borrowers. In any such event Company agrees that it will fully
cooperate with Bank in investigating any such

 

21



--------------------------------------------------------------------------------

Privileged & Confidential

 

  breach or unauthorized access. With respect to any such breach in data
security, Company agrees to take action promptly, at its own expense, to
investigate the breach, to identify, mitigate and remediate the effects of the
breach and to implement any other reasonable and appropriate measures in
response to the breach. Company will also provide Bank with all available
information regarding such breach to assist Bank in implementing its information
security response program and, if applicable, in notifying affected Applicants
or Borrowers. Company shall pay for the costs of any such notification, which
notification shall be subject to the advance consent of Bank which shall not be
unreasonably withheld or delayed.

 

39. Disaster Recovery and Business Continuity. Company shall maintain a disaster
recovery and business continuity program and related policies acceptable to Bank
(collectively, the “Business Continuity Plans”). Company agrees that such
Business Continuity Plans shall be at least consistent with industry standards
for the consumer lending industry and in compliance with all Applicable Laws.
Company shall test its Business Continuity Plans at least once annually, and
shall promptly provide Bank a copy of the report of such tests upon Bank’s
request.

 

40. Change of Control. Company shall provide written notice to Bank of any
expected or anticipated Change of Control of Company not later than thirty
(30) Business Days prior to the anticipated effective date of such Change of
Control. Bank will treat such information as material non-public information and
agrees that it will be subject to all confidentiality provisions of the
Agreement.

 

41. Minimum Origination Obligation. The terms of Schedule 41 shall apply as if
fully set forth in this Agreement.

 

22



--------------------------------------------------------------------------------

Privileged & Confidential

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

By:

 

 

Name:  

 

Title:  

 

 

LENDINGCLUB CORPORATION By:  

 

Name:  

 

Title:  

 

 

23



--------------------------------------------------------------------------------

Privileged & Confidential

 

Schedule 1

Definitions

 

  (a) “ACH” means the Automated Clearinghouse.

 

  (b) “Affiliate” means, with respect to a Party, a Person who directly or
indirectly controls, is controlled by or is under common control with the Party.
For the purpose of this definition, the term “control” (including with
correlative meanings, the terms controlling, controlled by and under common
control with) means the power to direct the management or policies of such
Person, directly or indirectly, through the ownership of twenty-five percent
(25%) or more of a class of voting securities of such Person.

 

  (c) “Applicable Laws” means all federal, state and local laws, statutes,
regulations and orders applicable to a Party or relating to or affecting any
aspect of the Program including the Loan Accounts, the Program promotional and
marketing materials and the Finance Materials, and all requirements of any
Regulatory Authority having jurisdiction over a Party, as any such laws,
statutes, regulations, orders and requirements may be amended and in effect from
time to time during the term of this Agreement.

 

  (d) “Applicant” means an individual who or business that requests a Loan
Account from Bank.

 

  (e) “Application” means any request from an Applicant for a Loan Account in
the form required by Bank.

 

  (f) “Assumption Notice” shall have the meaning set forth in Section 9(c).

 

  (g) “Bank” shall have the meaning set forth in the introductory paragraph of
this Agreement.

 

  (h) “Bank Secrecy Act Policy” shall have the meaning set forth in
Section 5(a).

 

  (i) “Borrower” means an Applicant or other Person for whom Bank has
established a Loan Account and/or who is liable, jointly or severally, for
amounts owing with respect to a Loan Account.

 

  (j) “Business Day” means any day, other than (i) a Saturday or Sunday, or
(ii) a day on which banking institutions in the State of Utah are authorized or
obligated by law or executive order to be closed.

 

  (k) “Change of Control” means (i) an acquisition of Control of the Company by
any person or entity that does not currently have Control of Company or (ii) the
sale by Company of all, or substantially all, of its assets to any person or
entity. Notwithstanding the foregoing, a public debt offering or initial public
offering of the Company’s common stock shall be deemed not to be a “Change of
Control.”

 

  (l) “Claim Notice” shall have the meaning set forth in Section 9(c).

 

  (m) “Collateral Account” shall have the meaning set forth in Section 32(a) of
the Loan Sale Agreement.

 

1



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (n) “Confidential Information” means the terms and conditions of this
Agreement, and any proprietary information or non-public information of a Party,
including a Party’s proprietary marketing plans and objectives.

 

  (o) “Control” means, with respect to Company, the ability of a stockholder to
vote, directly or indirectly, at least forty-five (45%) of any class of voting
securities of the Company.

 

  (p) “Credit Policy” means the minimum requirements of income, residency,
employment history, credit history, and/or other such considerations that Bank
uses to approve or deny an Application and to establish a Loan Account.

 

  (q) “Disclosing Party” shall have the meaning set forth in Section 11(b)(2).

 

  (r) “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.

 

  (s) “Existing Program Agreement” shall have the meaning set forth in the
recitals.

 

  (t) “Finance Materials” shall have the meaning set forth in Section 4.

 

  (u) “Force Majeure Event” shall have the meaning set forth in Section 27.

 

  (v) “Funding Amount” means the aggregate amount of (i) all Loan Proceeds to be
disbursed by Bank to Borrowers on each Funding Date, and (ii) all Loan
Origination Fees to be paid by Bank to Company on each Funding Date, as the same
are listed on a Funding Statement.

 

  (w) “Funding Date” means the Business Day on which any pending Applications
are approved.

 

  (x) “Funding Statement” means the statement prepared by Company in the form of
Exhibit F on a Business Day that contains (i) a list of all Applicants who meet
the eligibility criteria set forth in a Credit Policy, for whom Bank is
requested to establish Loan Accounts; and (ii) the computation of the Loan
Proceeds and all information necessary for the transfer of Loan Proceeds to the
accounts designated by the corresponding Borrowers, including depository
institution names, routing numbers and account numbers; (iii) the computation of
the Loan Origination Fees owed to Company; and (iv) such other information as
shall be reasonably requested by Bank and mutually agreed to by the Parties.

 

  (y) “Indemnifiable Claim” shall have the meaning set forth in Section 9(b).

 

  (z) “Indemnified Parties” shall have the meaning set forth in Section 9(a).

 

  (aa) “Insolvent” means the failure to pay debts in the ordinary course of
business, the inability to pay its debts as they come due or the condition
whereby the sum of an entity’s debts is greater than the sum of its assets.

 

  (bb) “Lending Club Access Loan Account” shall mean a consumer Loan Account
that is underwritten and approved pursuant to an offering that may be made
available to Applicants who apply through the Company platform and who do not
qualify for a loan through the primary program.

 

2



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (cc) “Licensee” shall have the meaning set forth in Section 12.

 

  (dd) “Licensing Party” shall have the meaning set forth in Section 12.

 

  (ee) “Loan Account” means a consumer or business installment loan account
established by Bank pursuant to the Program.

 

  (ff) “Loan Account Agreement” means the document containing the terms and
conditions of a Loan Account including all disclosures required by Applicable
Laws.

 

  (gg) “Loan Origination Fee” means the fee charged to Borrowers and deducted
from the Loan Proceeds disbursed by Bank to Borrowers, as disclosed to Borrowers
in the Finance Materials.

 

  (hh) “Loan Sale Agreement” means that Amended and Restated Loan Sale
Agreement, dated as of even date herewith, between Bank and Company, pursuant to
which Bank agrees to sell to Company, and Company agrees to purchase from Bank,
the Loan Accounts.

 

  (ii) “Loan Proceeds” means the funds disbursed to a Borrower by Bank pursuant
to a Loan Account established by Bank under the Program, not including any Loan
Origination Fee.

 

  (jj) “Losses” shall have the meaning set forth in Section 9(a).

 

  (kk) “Party” means either Company or Bank and “Parties” means Company and
Bank.

 

  (ll) “Person” means any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity, or other
entity of similar nature.

 

  (mm) “Prior Programs” means the “Program” as defined in the Existing Program
Agreement and the “Program” as defined in the Loan Account Program Agreement
dated as of December 10, 2007 between Bank and Company.

 

  (nn) “Prior Program Documents” means the Existing Program Agreement, the Loan
Account Program Agreement dated as of December 10, 2007 between Bank and
Company, the Amended and Restated Loan Sale Agreement dated as of November 8,
2010 between Bank and Company, and the Loan Sale Agreement dated as of
December 10, 2007 between Bank and Company, each as amended from time to time.

 

  (oo) “Program” means the installment loan program pursuant to which Bank will
establish Loan Accounts and disburse Loan Proceeds to Borrowers pursuant to the
terms of this Agreement, initially as described in Exhibit A attached hereto.

 

  (pp) “Program Compliance Manual” means the policies and procedures for the
implementation of the Program by Company, including the policies and procedures
regarding the (i) solicitation and receipt of Applications, (ii) underwriting of
Loan Accounts, (iii) processing of Applications, (iv) requirements of the USA
PATRIOT Act Customer Identification Program, and (iv) initial and periodic
Office of Foreign Assets Control screenings.

 

3



--------------------------------------------------------------------------------

Privileged & Confidential

 

 

  (qq) “Program Documents” means this Agreement and the Loan Sale Agreement.

 

  (rr) “Program Threshold Amount” means ***, or the amount that may be
determined from time to time pursuant to Section 6(d).

 

  (ss) “Proprietary Material” shall have the meaning set forth in Section 12.

 

  (tt) “Regulatory Authority” means any federal, state or local regulatory
agency or other governmental agency or authority having jurisdiction over a
Party and, in the case of Bank, shall include, but not be limited to, the Utah
Department of Financial Institutions and the Federal Deposit Insurance
Corporation.

 

  (uu) “Restricted Party” shall have the meaning set forth in Section 11(a).

II. Construction

As used in this Agreement:

 

  (a) All references to the masculine gender shall include the feminine gender
(and vice versa);

 

  (b) All references to “include,” “includes,” or “including” shall be deemed to
be followed by the words “without limitation”;

 

  (c) References to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation;

 

  (d) References to “dollars” or “$” shall be to United States dollars unless
otherwise specified herein;

 

  (e) Unless otherwise specified, all references to days, months or years shall
be deemed to be preceded by the word “calendar”;

 

  (f) All references to “quarter” shall be deemed to mean calendar quarter; and

 

  (g) The fact that Bank or Company has provided approval or consent shall not
mean or otherwise be construed to mean that: (i) either Party has performed any
due diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Laws;
(iii) either Party has assumed the other Party’s obligations to comply with all
Applicable Laws arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for
Company’s failure to comply with all Applicable Laws.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Schedule 41

The following terms shall apply as if fully set forth in the Agreement:

[***]



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit A

The Program



--------------------------------------------------------------------------------

Privileged & Confidential

 

Exhibit B

Credit Policy

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit C

Form of Application



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit D

Loan Account Documentation



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit E

Bank Secrecy Act Policy



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit F

Sample Funding Statement



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit G

Third-Party Service Contractors

 

Third-Party Service Contractor

  

Service Provided

     



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit H

Insurance Requirements

(a) From the Effective Date and until termination of this Agreement, Company
will maintain insurance of the following kinds and amounts, or in amounts
required by Applicable Laws, whichever is greater.

(i) A blanket fidelity bond and an errors and omissions insurance policy, with
broad coverage on all officers and employees acting in any capacity with regard
to handling funds, money, or documents. The fidelity bond and errors and
omissions insurance shall be in a form reasonably acceptable to Bank and shall
protect and insure against losses, including forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of such persons. No provision of
this paragraph requiring the fidelity bond and errors and omissions insurance
shall diminish or relieve Company from its duties and obligations as set forth
in this Agreement. The minimum coverage under any such bond and insurance policy
shall be at least $1,000,000, with the exception of $500,000 minimum coverage
for forgery.

(ii) Commercial general liability insurance written on an occurrence basis
against claims on account of bodily injury, death or property damage. Such
insurance shall have a combined single limit of not less than $1,000,000 per
occurrence and $1,000,000 annual aggregate for bodily injury, death and property
damage.

(iii) Worker’s Compensation and employers’ liability insurance affording
(A) protection under the Worker’s Compensation Law containing an all states
endorsement and (B) Employers’ Liability Protection subject to a limit of not
less than $500,000.

(iv) Upon reasonable request by Bank, such other insurance as may be maintained
by Persons engaged in the same or similar business and similarly situated.

(b) Insurance policies required to be maintained hereunder shall be procured
from insurance companies reasonably acceptable to Bank. Liability insurance
limits may be provided through any combination of primary and/or excess
insurance policies. If requested by Bank, Company shall cause to be delivered to
Bank annually a certified true copy of each fidelity bond and insurance policy
required under this Agreement.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Exhibit I

Program Compliance Manual